Citation Nr: 1538915	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 4, 2013 and in excess of 70 percent from that date.

2.  Entitlement to a rating in excess of 20 percent for seizure disorder.  

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 and May 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2012 rating decision increased the rating for PTSD from 30 to 50 percent from the February 25, 2011 date of claim.  The May 2013 decision decreased the Veteran's rating for generalized seizure disorder from 40 percent to 20 percent, from August 1, 2013, after this had been proposed in accordance with 38 C.F.R. § 3.105 (2014) in March 2012.  A November 2013 rating decision changed the rating for PTSD to 70 percent from June 4, 2013, the date of a VA examination; and denied service connection for traumatic brain injury (TBI).  

The Veteran presented testimony at a Board hearing in May 2015, and a transcript of the hearing is associated with his claims folder.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's May 2015 hearing before the undersigned Veterans Law Judge at the RO, he testified that he was in receipt of Social Security Administration disability benefits for what he felt was a combination of mental health and seizure problems.  Pursuant to 38 C.F.R. § 3.159 (2014), VA has a duty to assist a Veteran in obtaining relevant Social Security Administration records.  No Social Security Administration records are contained in his claims folder, and there have not been any attempts to obtain any Social Security Administration records, as it appears that the first mention to VA of the Veteran being on Social Security Administration disability benefits was at his hearing.  All relevant records held by the Social Security Administration should therefore be obtained.  

In order to ensure completeness of the record, in light of the fact that it appears that the Veteran receives ongoing treatment for the disabilities at issue, additional treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all records held by the Social Security Administration concerning any decision it has made on the Veteran's behalf regarding  Social Security Administration disability benefits, including any and all medical records which it relied upon in making any disability benefits determinations.  As well, obtain any additional current medical records of treatment which the Veteran has received for his service-connected PTSD and seizure disorder.  

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




